Memorandum Per Curiam.
The Municipal Court had no jurisdiction of an action for trespass (Holzer v. New York Telephone Co. [App. Term, 1st Dept.], N. Y. L. J., April 6, *1311945, p. 1306, col. 4). The first cause of action therefore was properly dismissed. The Municipal Court, however, has jurisdiction in an action to recover treble damages for willful and unlawful injury to real property (Marconi Realty Corporation v. Goldstein, 13 N. Y. S. 2d 547). It was error, therefore, to dismiss the second cause of action since there were factual issues to be passed upon by the jury.
The judgment should be reversed; judgment directed for defendant on the first cause of action; action severed, and a new trial ordered as to the second cause of action, with $20 costs to appellant to abide the event. .
Hammer, Shiehtag and Hecht, JJ., concur.
Judgment reversed, etc.